1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   WAYNE EVANS,                                )   NO. ED CV 18-0850 FMO (PJWx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   ORDER DISMISSING ACTION WITHOUT
                                                 )   PREJUDICE
14   HUSSEN YAZDANI,                             )
                                                 )
15                                               )
                                                 )
16                        Defendant.             )
                                                 )
17

18          On August 22, 2018, the court issued an Order to Show Cause why this case should not
19   be dismissed for lack of prosecution. (See Dkt. 22, “Court’s Order to Show Cause of August 22,
20   2018”). The court had previously issued Orders to Show Cause on June 29, 2019 (Dkt. 12) and
21   July 20, 2018 (Dkt. 16).
22          A written response to the Court’s Order to Show Cause of August 22, 2018, in the form of
23   a proof of service of the summons and complaint on defendant, was ordered to be filed no later
24   than September 11, 2018. As of the filing date of this Order, no response has been filed to the
25   court’s Order to Show Cause of August 22, 2018. Accordingly, IT IS ORDERED that the above-
26   captioned case is dismissed without prejudice, for failure to effect service and for lack of
27   prosecution and for failure to comply with the orders of the court, pursuant to Local Rule 41. See
28
1    Fed. R. Civ. P. 4 & 41(b); Link v. Wabash R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388
2    (1962).
3    Dated this 15th day of October, 2018.
4
                                                                             /s/
5                                                               Fernando M. Olguin
                                                            United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
